Citation Nr: 1312803	
Decision Date: 04/17/13    Archive Date: 05/02/13

DOCKET NO.  10-14 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran had active military service from February 1953 to December 1954.

This appeal comes to the Board of Veterans' Appeals (Board) from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

In December 2011, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is included in the claims file.

In a February 2012 decision, the Board denied the Veteran's appeal.  The Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In November 2012, the Court granted a joint motion of the Veteran and the Secretary of VA (the Parties), vacated the February 2012 decision, and remanded the matter to the Board for compliance with the instructions in the joint motion.

In January 2013, the Veteran submitted a pharmaceutical bill and a statement indicating that his wife was very sick and had high medical expenses, and that he had problems with PTSD.  However, to the extent that such statement relates to the Veteran's claim, the Board finds the argument cumulative of the evidence and arguments of record, as the Veteran has repeatedly asserted that he has problems due to PTSD.  Thus, the Board need not refer such evidence and statement to the Agency of Original Jurisdiction (AOJ) for review prior to deciding the issue on appeal on the merits.  See 38 C.F.R. § 20.1304(c) (2012).

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence. 

In his January 2013 statement, the Veteran raised the issue of entitlement to service connection for disability of the feet and legs (though this is not clear).  This issue not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The evidence of record fails to corroborate a reported stressor.

2.  No stressor claimed by the Veteran is related to his fear of hostile military or terrorist activity, confirmed by a medical professional to be adequate to support a diagnosis of PTSD, and consistent with the places, types, and circumstances of the Veteran's service.

3.  There is clear and convincing evidence that the Veteran's alleged in-service stressors did not occur.


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

The disability at issue in this case is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore 38 C.F.R. § 3.303(b) does not apply.  See Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013).

To establish entitlement to service connection for PTSD the evidence must satisfy three basic elements.  There must be 1) medical evidence diagnosing PTSD; 2) a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and 3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f). 

During the course of the Veteran's appeal, the provisions relating to the establishment of service connection for PTSD, found at 38 C.F.R. § 3.304(f), were amended effective July 13, 2010.  See 75 Fed. Reg. 39,843-39,852 (Jul. 13, 2010) and 75 Fed. Reg. 41,092 (Jul. 15, 2010) (effectuating a correction to the July 13, 2010 Federal Register).  These amendments apply to any claim that "[w]as appealed to the Board before July 13, 2010 but has not been decided by the Board as of that date."  Id.  Here, because the Veteran's claim was appealed prior to July 13, 2010, but had not yet been decided at that juncture, the amended provisions of 38 C.F.R. § 3.304(f) are for consideration in this case.

Specifically, 38 C.F.R. § 3.304(f) was amended to read that if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 

In this case, several VA treatment records are of record noting the diagnosis of PTSD, and the Veteran has participated in some group PTSD sessions.  As such, he has been diagnosed with PTSD.  However, as noted, service connection requires more than just a diagnosis or indications of PTSD.  Rather, there must be evidence linking the diagnosis to either a corroborated stressor or to a veteran's fear of hostile military or terrorist activity.  It is in this regard that the Veteran's claim fails.

If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, his testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R.  § 3.304(f)(1).  See also 38 U.S.C.A. § 1154(b).  

However, in this case, while the Veteran did serve in Korea during the Korean War, there is no indication that he was actually in combat.  Per his DD-214, the Veteran served in the artillery in "A" battalion of the 50th AAA, and no medals, such as a Purple Heart (for example purposes only, such medals are not required), appear to have been awarded to him that would be indicative of combat exposure.  Based on a total review of the record, the Board concludes that the Veteran did not engage in combat with the enemy as contemplated by § 1154(b), and a stressor must therefore be corroborated.

If, as here, a veteran did not serve in combat, there must be independent evidence to corroborate a veteran's statement as to the occurrence of the claimed stressor.  See Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  A veteran's testimony alone generally cannot establish the occurrence of a non-combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.


The Veteran's Stressors

Through the course of his appeal, the Veteran has reported stressors to several VA medical professionals.  For example, in April 2005, he stated that he witnessed several terrible things, people killed, run over by tanks, etc.  

At an April 11, 2007 VA treatment session, the Veteran reported serving in the Korean conflict, where he alleged seeing his friend, an American soldier, shot. 

Importantly, at this time he indicated that this event occurred one day after he himself (he contends) was shot. 

The friend, he contends, later died.

In this regard, there is no evidence that the Veteran was actually shot, significant and highly probative evidence against such a finding, including the Veteran's own current statements (which do not indicate he was ever shot).  Such a statement from the Veteran at that time, and not at others, only reduces the Veteran's credibility with the Board.  The Board cannot simple ignore this clearly false stressor and focus its attention on other, less clearly false stressors.  The fact that the Veteran would provide a false statement about being shot undermines all stressors he has cited.  In this case the Veteran is found to be clearly an inaccurate historian. 

The Veteran also reported being in a convoy when a tank ran over a Korean man.  In November 2007, the Veteran reported to a VA psychiatrist that he witnessed several traumatic events in Korea including seeing a fellow soldier being crushed by a tank and seeing a soldier blown up.  He also recalled having difficulty sleeping in Korea due to the noise.  The VA psychiatrist stated that, from the first mental health appointment in April 2005, his symptoms were directly related to his time in Korea, and that he still had an exaggerated startle reflex due to his time in Korea from being in a combat zone. 

In September 2008, a therapist wrote that the Veteran reported experiencing extreme fear due to incoming fire and not being allowed to return fire.  He also reported witnessing his good friend getting shot in the stomach and feeling helpless because he was unable to assist him.  He also stated that he witnessed a Korean man get run over by a tank (above he had indicated that this person was fellow soldier).  However, an opinion by a medical health professional based on post-service examination of the Veteran cannot be used to establish the occurrence of a stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996) and 38 C.F.R. § 3.304(f).  The examiner was simply reporting what the Veteran told him.    

The Veteran has also submitted several statements regarding his alleged stressors.  In February 2007, he reported guarding the K-13 airbase for incoming unidentified aircraft, asserting that a lot of shooting was going on and that it was very intense.  He stated that this had stayed in his mind, along with the dead bodies.

In September 2007, the Veteran submitted a statement asserting that he was assigned to the anti-aircraft artillery and still recalled the noise and explosions.  He recalled thinking that he was not going to make it home.  He described being near to a close friend named "Warbrack" when the friend got shot accidentally by friendly fire.  He also asserted that while on a convoy a Korean man ran underneath a tank and was crushed.

In April 2008, the Veteran reported that while stationed at K-13 airbase, a soldier in his unit got shot in the abdomen by a sniper's bullet and died three days later.  The Veteran again asserted that the soldier's name was "Warbrack" and that the incident occurred in July 1953.  He also recalled that while on a convoy, one of the military trucks ran over a Korean citizen.  

VA has undertaken several efforts to corroborate the Veteran's reported stressors.  In July 2008, a request was sent to the Joint Services Records Research Center (JSRRC).  Searches of casualty lists were made for variations of the name cited by the Veteran, but no records were found showing that anyone by that name had been killed in action.  A list of casualties from the Veteran's unit was also obtained, but this list also failed to show anyone with a name resembling Walbrack.

Another request was sent to the Center for Unit Records Research (CURR) in October 2009, but CURR replied that military casualty reports from January to December 1953 were searched, but the only name close to Warbrack was PFC Valent Warrichaiet who was killed on July 9, 1953.  It was noted that no morning reports were of record from the 50th Anti Aircraft Artillery Battalion.  

A request was sent to the National Archives and Records Administration as well, but a response was received that they also did not maintain unit records for the 50th Anti Aircraft Artillery Battalion.  

In January 2010, the National Personnel Records Center (NPRC) indicated that the morning reports for the 50th Anti Aircraft Artillery Battalion were searched for July 1953, but no entries were found that matched the Veteran's reported stressor.

The Veteran's Testimony

In December 2011, the Veteran testified at a hearing before the Board that he was on guard duty when his friend got shot.  As a result he stated that he was constantly in fear for his life.  The Veteran reported that the killed soldier's name was Walbright.

The Veteran's testimony was found by the undersigned to be highly inconsistent.  In this case, the evidence contains multiple inconsistencies that significantly diminish the reliability of the Veteran's current recollections.  Regarding the Veteran's description of seeing a person run over by a tank, the Veteran has reported at different times seeing a Korean man run over by tank and seeing a fellow soldier being crushed by a tank, and on one occasion the vehicle was described as a tank and on another occasion it was described as a truck.  Such a stressor as a death of a "friend" and fellow service member killed in service should be relatively easy to confirm, but the "friend" cannot be confirmed.  Such inconsistencies undermine the credibility of all the Veteran's assertion.  



The Stressors and their Credibility

Regarding some stressors, the Veteran has never described the alleged incidents in enough detail to allow any meaningful research to be conducted to corroborate their alleged occurrence.  His statements, overall, about events undermine his credibility with the Board, providing factual evidence against his claim. 

Regarding other alleged stressors, his statements are simply incorrect.  For example, during treatment in April 2007, the Veteran reported being shot and, as noted above, there is no evidence that the Veteran was actually shot.  

The Veteran has consistently reported his most significant and specific stressor as witnessing his friend get shot, but as discussed above, there is considerable evidence which undermines this account of this as well.  In his written statements he spelled the name of the friend who was allegedly killed as Walbrack, but neither that name nor any of the variations on the spelling produced any results when inputted into the database of military personnel that were killed in Korea.  Additionally, while the Veteran reported that the killed soldier was in his unit, a list of casualties from the 50th AAA Battalion reveled that no casualties were incurred by the Veteran's unit in July 1953.  In fact, the last soldier that was killed in the Veteran's unit died in February 1953, a fact that not only does not collaborate his claim, but provides yet more evidence that the Veteran's stressors are highly inaccurate.   

It is also noted that the Veteran reported on one occasion that the friend was shot and killed by friendly fire.  Several other times he reported that the friend was shot by a sniper, and during his December 2011 Board hearing testified that he was shot one night when he and the Veteran were on guard duty, and that the Veteran had to put him in the Jeep that took him to the hospital.  He also stated that his friend was "blown up" to a VA medical professional.  These total inconsistencies further undermine the credibility of the Veteran's reported stressors.  

The Board is sympathetic to the fact that the Veteran is trying to recall events that allegedly transpired more than 50 years earlier and the Veteran clearly has severe financial problems.  However, the main event that he alleged had occurred is likely to have been recorded if it did, in fact, take place, as rosters of soldiers that were killed in action in the Korean War were kept.  Moreover, the Veteran is essentially contending this single event has affected him so deeply as to cause PTSD, yet he is unable to remember the most basic details of the event.

Research did uncover the name of one soldier, Warrichaiet, who was killed in action whose name sounded similar to Warbrack or Walbright.  However, PFC Valentine T. Warrichaiet was part of the 7th infantry division and was killed in action while fighting the enemy in the Battle of Pork Chop Hill in July 1953.  Pork Chop Hill occurred many miles from where the Veteran's unit was stationed in Suwon, Korea.  The Veteran was nowhere near the Battle of Pork Chop Hill.  As such, this record also does not corroborate the Veteran's reported stressor and, in fact, only provides more evidence against his claim, and his stressors. 

VA has sought to verify the reported stressor through all available resources.  Unfortunately, as described above, no reported stressor has been corroborated and the evidence that has been obtained provides highly probative factual evidence against the Veteran's claim, clearly suggesting that the stressor cited by the Veteran did not occur.  

The Evidence

It is important to note that the evidence obtained not only does not support claim, in each effort the evidence obtained typically provides more evidence against the Veteran's contentions, providing highly probative factual evidence against this claim and his overall contentions. 

Based on the Veteran's conflicting statements, and the Veteran's testimony before the Board, the Board finds that the Veteran is not credible to the extent that he reports these stressors.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony). 

As noted, the PTSD regulations were revised during the course of the Veteran's appeal to relax the stressor corroboration in certain instances.  Under the revised regulations, service connection may be granted if a veteran is diagnosed with PTSD by a VA psychiatrist or psychologist, and the diagnosis is then related to a veteran's fear of hostile military or terrorist activity.  The Board has taken this new criteria into serious consideration in the evaluation of this case. 

"Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The Joint Motion

As noted in the October 2012 joint motion of the Parties, the Veteran has been diagnosed with PTSD, and "there is medical evidence of record that relates his PTSD to certain stressors that appear to relate to [the Veteran's] 'fear of hostile or terrorist activity' as defined by 38 C.F.R. § 3.304(f)(3)."  The Parties cited the November 2007 VA treatment record, and referred to various other medical treatment records, that "suggest that [the Veteran's] PTSD diagnosis was related to a fear of hostile military or terrorist activity."

The Board will address the JMRs concerns on multiple points:

Point One:  As described, the Board finds that many of the Veteran's reported stressors do not fit within the purview of the revised regulations and, therefore, such regulations do not provide a basis for granting the Veteran's claim on that basis.

For example, with regard to the Veteran's description of seeing a Korean man get run over (by tank or truck), this reported stressor does not fit within the definition of types of fear of hostile military or terrorist activity as it did not involve any threat from an actual or potential improvised explosive device, a vehicle-imbedded explosive device, incoming artillery, rocket, or mortar fire, a grenade, small arms fire including suspected sniper fire, or attack upon friendly military aircraft.  The Veteran's statements, overall, regarding most of his alleged stressors have no connection to a "hostile military" or "terrorist activity".

Further, the Veteran's statement regarding all stressors have been found to be inaccurate by the Board on a factual basis.  While the Board understand the problems with recalling events from so many years ago, and the Veteran's honorable service is not in dispute, the Veteran's statements are found to go beyond simple failures in recollection based on age or time.  The evidence contains multiple inconsistencies, including those pertaining to the Veteran's reported stressors of seeing a friend shot or blown up, and seeing a man run over by a tank, and statements by the Veteran that he himself was shot that significantly diminish the reliability of his current recollections, and suggest that the stressors cited by the Veteran did not occur.  His statements are highly inaccurate.  Efforts to confirm his statements in most cases only provides more highly probative evidence against this stressors.        

Point Two:  While the Veteran had service in Korea during the Korean War, against the North Koreans, clearly a "hostile military", the Board finds that the claimed stressors in this case are not consistent with the places, types, and circumstances of the Veteran's service in this case.  While the Veteran's PTSD has been linked to in-service combat experiences by medical professionals, as noted above, the record does not reflect that the Veteran had combat service, or had other service that involved exposure to hostile military or terrorist activity.  Moreover, the objective historical research explicitly suggests, and the Board so finds, that the Veteran's claimed stressor of witnessing a friend being shot and killed is not consistent with the places, types, and circumstances of the Veteran's service.

Point Three:  The Board notes that the Veteran has also reported more general stressors while in Korea such as experiencing extreme fear due to incoming fire, having difficulty sleeping in Korea due to the noise, and witnessing intense and very loud shooting, and that medical professionals have, in part, related such stressors to the Veteran's current PTSD symptomatology, which the Board has considered as the strongest basis for the PTSD finding.   

However, given the evidence that the Veteran is reporting stressors that did not occur, the Board finds that his statements to medical professionals, both regarding these general stressors and regarding his reported symptomatology on which their assessments of PTSD related to the Veteran's service in Korea have been based, are not credible either.  The Veteran's testimony provided particularly negative evidence against his claim in this regard.  

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)), not VA examiners.  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  As the Board is the trier of fact, it is the Board's responsibility, rather than any medical provider or examiner, to determine the credibility of the Veteran's assertions regarding his alleged in-service stressors.  The Board finds any suggestion that such determination is not within the purview of the Board's role as the trier of fact to be misplaced.

For example, while the Board has carefully consider the medical evidence that supports this case, including the well written September 2008 statement of L.H., MA, NCC, the Board must finds that this medical opinion is clearly based on an inaccurate factual premises that undermines the total opinion.  

For example, the report repeatedly refers to what the Veteran states:  "Mr. [the Veteran] states he remembers . . .", "He states . . .", "Mr. [the Veteran] states the vivid memories of combat has been with him  . . ." , etc.  If the Board finds these recollections are not true, even those statements in which the Veteran indicates that he currently has nightmares of combat, even if the examiner believes them to be true, then the opinion that the Veteran has PTSD has limited probative value, notwithstanding the medical expertise of the examiner.  The Board does not make this finding lightly, but based on what can only be considered a highly detailed review of the facts to this case. 

The Board makes such finding in this case:  The Veteran's testimony and statements to examiners regarding both (a) his symptoms and (b) his stressors are not accurate.  In the case of the Veteran's alleged symptoms, in treatment records he makes little reference, if any, to the symptoms cited in the reports that support his claim.  The treatment records provide evidence against the Veteran's claims to VA examiners who have tied his symptoms to service.

For example, in April 2007 treatment the Veteran cites he cannot remember his bad dreams, and when he does he cites stressors outside of service (example: "grandmother kicking him out (which did not happen in real life)").  He inaccurate stressors only support this finding. 

The Board is not refuting the medical opinion of the VA medical examiner with its own medical opinion, but refuting the medical examiner's opinion of credibility of Veteran, in this case based on the facts of this case, which the Board has reviewed in great detail. 

There is no evidence that the examiners considered the extensive documentation that contradicts the Veteran's assertions or analyzed his prior inconsistent statements. 

In this case, the Board finds that the Veteran's diagnoses of PTSD related to his service in Korea are simply based on inaccurate factual premises.  The Board therefore affords such diagnoses and opinions limited, if any, probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  Thus, the Board finds that no such diagnosis or opinion confirms that any claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor. 38 C.F.R. § 3.304(f)(3) is not a basis for a grant in this case. 

Point Five:  With regard to each of the Veteran's assertions that any of his claimed stressors occurred, the Board finds clear and convincing evidence to the contrary (in some cases, the Veteran's own prior statements).  As discussed above, the record reflects multiple, clear contradictions in the Veteran's own reports of his alleged stressors, as well as objective historical evidence contradicting the Veteran's account of his primary stressor.  Given the fact that there is a detailed history of incorrect and inconsistent reports from the Veteran in general, which shows that the Veteran has repeatedly reported multiple incidents that did not occur for the purpose of receiving service connection benefits, the record, considered as a whole, shows clear and convincing evidence that the Veteran's alleged in-service stressors did not occur.

As such, a reported stressor has not been corroborated, and no stressor claimed by the Veteran is related to his fear of hostile military or terrorist activity, confirmed by a medical professional to be adequate to support a diagnosis of PTSD and consistent with the places, types, and circumstances of the veteran's service; rather, there is clear and convincing evidence that his alleged stressors did not occur.  Therefore, the criteria for service connection for PTSD have not been met.  Accordingly, the Board finds that the claim for service connection for PTSD must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.

In deciding this case, the has considered that one inaccurate report for a veteran is not generally sufficient to discount all statements.  However, in this case, the number or inaccurate reports and the strength of the evidence disproving his descriptions of what happened is so strong that the Veteran's testimony is insufficient to make it as least as likely as not that any stressor is true.  In fact, the evidence is clear and convincing that each report sufficiently detailed to support a claim for PTSD is not accurate.  

The Board has considered whether the issue of service connection for an acquired psychiatric disability other than PTSD has been raised by the record.  The Board finds it has not.  However, even if this were not the case, the preponderance of the evidence would be clearly against such a claim:  There is no indication of any connection between any acquired psychiatric disability and service from February 1953 to December 1954, more than 50 years ago, without taking into consideration the Veteran's stressors, the issue regarding those stressors have been cited above.  

Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter dated in May 2007, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  The letter also informed the Veteran how disability ratings and effective dates were established.  

It is noted that the Veteran was never specifically provided with a copy of the revised regulations for PTSD.  However, in this case, the Board finds this to be at most a harmless error as the Veteran is in no way prejudiced by it.  See Sanders v. Shinseki, 129 S.Ct. 1696 (2009) (explaining the rule of prejudicial error in the context of VCAA notice and providing that the claimant has the burden of showing prejudice from a notice error).  As discussed above, the Veteran's reported stressors do not fit within the purview of the revised regulations and such regulations do not provide a basis for granting the Veteran's claim.  Therefore, he is not prejudiced by any notice failure. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA treatment records have been obtained, and the Veteran has not alleged receiving any private treatment for his PTSD.  Additionally, the Veteran testified at a hearing before the Board.

VA has also undertaken great effort to corroborate the Veteran's reported stressors, contacting multiple agencies.  Unfortunately, no stressor was corroborated.  As such, there is no duty to provide a VA examination, as an examiner would not have any event on which to base a diagnosis that could then lead to service connection.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board has also complied with the Parties' joint motion.  The Board has addressed the medical evidence relating the Veteran's PTSD to certain stressors that appeared to relate to fear of hostile or military or terrorist activity.  Furthermore, the Board has made findings regarding whether there is clear and convincing evidence contradicting the Veteran's alleged stressors or their association with PTSD, and whether his claimed stressors were inconsistent with the places, types, and circumstances of his service.  

The Board has also considered obtained a new medical opinion in this case, but on what basis could a grant of this claim be based on a new medical opinion in light of the factual findings made in this case?

Also, in Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the regulation.  They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, during the December 2011 Board personal hearing, the VLJ fully explained the issue on appeal.  The Veteran was assisted at the hearing by an accredited representative from the Disabled American Veterans.  Both the VLJ and the Veteran's repetitive asked questions regarding the nature and etiology of the Veteran's claimed PTSD, and specifically focused on the occurrence and circumstances of the Veteran's claimed stressor.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error. 

Therefore, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

Service connection for PTSD is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


